DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/6/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-10 renumbered 1-8 are allowed.

Reason for Allowance
The present invention is directed to a method for handling HARQ delay and complexity constrains in uplink transmission.
Each independent claim identifies the uniquely distinct features, particularly:
the network node attempting to decode the first message transmitted by the first UE; 
as a result of failing to decode the first message transmitted by the first UE, the network node transmitting a negative acknowledgement to the first UE and the second VE without attempting to decode the second message; and
after transmitting the negative acknowledgement to the first UE and the second UE, the network node receiving, during a second time slot, a second combined signal comprising the first message transmitted by the first UE and the second message transmitted by the second UE.


Benjebbour (US 20160219529 A1) discloses a method for non-orthogonal multiple access uplink signal processing in a wireless network (Fig 1-12).
Nammi (US 20190349110 A1) discloses a method for 5G non-orthogonal multiple access (NOMA) for uplink data transmissions (Fig 1-12).
Lei (US 20190229957 A1) discloses a method for signal spreading for Non-orthogonal multiple access (NOMA) system.
All the prior art disclose conventional method for handling HARQ delay and complexity constrains in uplink transmission, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473